DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Publication 2016/0245491 A1).
With regards to Claim 1, Kim discloses a vehicle lamp [Figures 1-10] including:
A planar light emitting body [e.g., (20, 40-41)] including a transparent base body (20), a light emitting portion (40) disposed inside the base body, and an extraction electrode (41) formed on the base body and configured to supply a current to the light emitting portion; and
A flexible printed wiring board (60) including a transparent wiring base (61), a connection electrode (50) formed on the wiring base and connected to the extraction electrode, and a conductive portion (S) connected to the connection electrode,
Wherein the extraction electrode and the connection electrode are constituted by a plurality of metal wires respectively arranged at a predetermined interval [note Figures 4, 6: (41, 50, 62a)].
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to Dependent Claim 2, which Claim 3 depends on, the Applicant has sufficiently claimed and defined the vehicle lamp, whereby the prior art fails to teach or suggest the combination of structural and functional limitations in preceding base Claim 1, and therein to: in at least one of the extraction electrode or the connection electrode, a wire width x of the metal wire and an interval y between the metal wires 
(1) x < L/4250 
(2) y > Tx/(100-T), 
wherein L is a distance from a viewer to the extraction electrode or the connection electrode, T is a transmittance required in the planar light emitting body or the flexible printed wiring board is set to T, and the distance L and the transmittance T are respectively set to a predetermined value, provided that L, x, and y are in unit of mm, and T is in unit of %.
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to Independent Claim 4, the Applicant has sufficiently claimed and defined the vehicle lamp including the planar light emitting body and the flexible printed wiring board.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another (e.g., light emitting portion disposed inside the base body, transparent wiring base, etc.), and in particular to the conductive portion being provided inside the wiring base and is constituted by a plurality of metal wires arranged at a predetermined interval in a direction orthogonal to a thickness direction of the wiring base, the metal wire being formed in a shape having a longitudinal direction and transverse direction in a cross-sectional shape orthogonal to an extending direction, and the longitudinal direction of the metal wire is aligned with the thickness direction of the wiring base.
Subsequent Claims 5-6 are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 18, 2021
/Jason M Han/Primary Examiner, Art Unit 2875